DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Beck on 6/6/2022.

The application has been amended as follows: 
With regard to claim 1: In line 18, replace “the working fluid circulating in the first circulation path” to recite -- working fluid circulating in the first circulation path--.
In lines 21-22, replace “the working fluid circulating in the second circulation path” to recite --working fluid circulating in the second circulation path--.

Allowable Subject Matter
Claims 1, 2, 5, 6, 9, 10, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to a diabatic distillation column.
The closest prior art of record is Meili (Us 5,964,986) as described in the 103 rejections set forth in the Non-Final Rejection mailed 2/28/2022.
Meili does not teach or fairly suggest a column having “a plurality of drums including a first drum and a second drum, the first drum provided on the first circulation path downstream of the first expansion device and upstream of the first cooling device for separating gas from a working fluid that has flowed through the first expansion device, the second drum provided on the second circulation path downstream of the second expansion device and upstream of the second cooling device for separating gas from a working fluid that has flowed from the second expansion device; and a plurality of flow paths including a first flow path for the gas separated by the first drum and a second flow path for the gas separated by the second drum, the first flow path connecting the first drum to the first circulation path downstream of the first cooling device and upstream of the first compressor, the second flow path connecting the second drum to the second circulation path downstream of the second cooling device and upstream of the second compressor.” as required by claim 1.
There is no prior art of record which cures the deficiencies of Meili.
In view of the above, claim 1 and its dependents are novel an non-obvious over the prior art of record. 
Independent claim 6 is drawn to a diabatic distillation column.
The closest prior art of record is Meili (Us 5,964,986) as described in the 103 rejections set forth in the Non-Final Rejection mailed 2/28/2022.
Meili does not teach or fairly suggest a column having “a drum provided at the connection point of the fluid circulation path and the downstream end of the fluid flow path for separating gas from a working fluid that has flowed through the first and second expansion devices; and a gas flow path for the gas separated by the drum, the gas flow path connecting the drum to the fluid circulation path downstream of the plurality of cooling devices and upstream of the first compressor.”
There is no prior art of record which cures the deficiencies of Meili.
In view of the above, claim 6 and its dependents are novel and non-obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772